BROWN, J.
 Respondent moved to dismiss this appeal because the alleged assignments 'of error do not refer to the specifications on which they are based or to the record or page where the specifications may be found, and for the reason that the alleged specifications do not comply with section 2546 of the Revised Code. These defects furnish no ground for the dismissal of the appeal.
In McVay v. Bridgman, 17 S. D. 424, 97 N. W. 20, where a motion to dismiss an appeal was based, among others, on the *375ground' that “appellants’ brief fails to refer to the portions of the abstract on. which they rely to sustain the points made by them in their brief,” we said: “This court has generally refused to dismiss an appeal on this ground where a reasonable excuse has been shown, and has permitted the brief to be amended so- as to conform to the rule.”
Again, in Stokes v. Rabenberg (S. D.) 215 N. W. 492, we said: “The other reasons urged for a dismissal relate to- the time and manner of settling the record, the sufficiency of the assignments, the manner of preparation of the brief, and a compliance with the rules of the court. We think these matters ought not now to be considered, but should await determination of this appeal on the merits.”
The motion to -dismiss the appeal is denied.
SHERWOOD, P. J., and POLLEY and BURCH, JJ., concur.
OAMPBEEL, J., disqualified and not sitting.